15 N.Y.2d 1025 (1965)
National Grange Mutual Insurance Company, Appellant,
v.
Pearly Malone et al., Respondents.
Court of Appeals of the State of New York.
Argued March 17, 1965.
Decided April 15, 1965.
William F. O'Connor for appellant.
Louis H. Levine for Pearly Malone, respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, BURKE, SCILEPPI and BERGAN. Judge VAN VOORHIS dissents and votes to reverse and to grant declaratory judgment in favor of plaintiff upon the ground that notice was not given to plaintiff by the assured "as soon as practicable" as matter of law.
Order affirmed, with costs; no opinion.